92 F.3d 1172
Richard C. by Kathy B., Mark Lunz, John C. Lunz, III, WayneLunz, Eileen Lunz, Pennsylvania Protection and Advocacy,Inc., Association for Retarded Citizens/Pennsylvania,Association for Retarded Citizens/Allegheny, Larry Harris,James Harris, Michael Caruso, Louise Lamonica, David Garris,Theresa L. Scotti, Allegheny County, Western Center Board ofTrustees, Western Center Parents Group, Lee Nock, Cecelia Wranav.Feather O. Houstoun, Secretary,
NO. 95-3416
United States Court of Appeals,Third Circuit.
July 19, 1996

Appeal From:  W.D.Pa., No. 89-02038,
Standish, J.


1
AFFIRMED.